Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton Announces Termination of Corporate Sale Process CALGARY, Oct. 30 /CNW/ - Compton Petroleum Corporation (TSX - CMT; NYSE - CMZ) advises that the previously announced corporate sale process has been terminated. The marketing efforts for this process, in conjunction with Tristone Capital Inc. and UBS Securities Canada Inc., commenced in late August and the data room opened September 8th. A significant number of interested parties signed confidentiality agreements and received corporate presentations. Considerable interest was shown in Compton's highly focused natural gas operations and active evaluations of the company continued through the end of last week. None of these parties made an acceptable offer for all of Compton's common shares, citing the unprecedented public market turbulence in recent weeks. Accordingly, the Board of Directors has ceased all marketing efforts to effect a corporate sale. Several parties did express considerable interest in purchasing selected properties where the capital requirement would be more manageable than the cost of a corporate transaction. Rather than embarking upon an asset sale process during these uncertain times, Compton believes that it should retain its high quality reserve base. We are a pure natural gas play of Compton operated, high working interest properties with a long reserve life. All of our reserves are located in Alberta primarily in the Deep Basin - Niton, Hooker, and Callum/Cowley - as well as the shallow gas Plains Belly River and Edmonton Group in Southern Alberta. Given the current environment, it is unrealistic to expect to conclude a satisfactory transaction that properly recognizes our asset values. As such, Compton has decided to focus on operating as an independent company. The directors and management are committed to the enhancement of shareholder value and to providing a rewarding environment for all employees to achieve this goal. RETIREMENT OF THE CEO Mr. Ernie Sapieha has advised the Board of Directors of his intention to retire as President & Chief Executive Officer. Mr. Sapieha will remain active as a significant shareholder and director of Compton and will continue as CEO, working with a newly formed Executive Committee of the Board, until his successor is named. FOCUS OF CAPITAL EXPENDITURE PROGRAM The immediate focus of Compton's on-going capital expenditure program will be on completion and tie-in activities to bring reserves on production.
